Citation Nr: 0909598	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO. 99-22 401A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to an effective date prior to August 28, 1996, 
for service connection for axonal peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The Veteran served on active duty from April 1963 to March 
1965.

This case was previously before the Board of Veterans' 
Appeals (Board) in September 2004, at which time it was 
remanded for further development. Following the requested 
development, the RO confirmed and continued its denial of 
entitlement to an effective date prior to August 28, 1996, 
for service connection for axonal peripheral neuropathy. 
Thereafter, the case was returned to the Board for further 
appellate action.


FINDINGS OF FACT

1. In unappealed rating and administrative decisions dated 
in March 1970, March 1976, May 1977, September 1977, May 
1978, May 1980, and October 1981, VA denied the Veteran's 
claim of entitlement to service connection for neurologic 
disability, claimed as paraplegia and diagnosed primarily 
as transverse myelitis.

2. On August 28, 1996, the Veteran filed a claim of 
entitlement to service connection for a neurologic 
disability, including axonal peripheral polyneuropathy.

3. In April 1998, the RO granted, in pertinent part, 
entitlement to service connection for axonal peripheral 
neuropathy, effective August 28, 1996. 

4. In September 2004, the Board found that an October 1981 
rating decision was not clearly and unmistakably erroneous 
in confirming the prior denial of entitlement to service 
connection for a neurologic disability, then diagnosed, 
primarily, as transverse myelitis.

5. RO decisions, dated in March 1970, March 1976, May 1977, 
September 1977, May 1978, May 1980, and October 1981 were 
subsumed in the Board's September 2004 decision.

CONCLUSION OF LAW

The criteria for an effective date prior to August 28, 1996 
for service connection for the axonal peripheral 
polyneuropathy have not been met. 38 U.S.C.A. §§ 5103, 
5103A, 5110 (West 2002); 38 C.F.R. § 3.400(q) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the Veteran in his claim of 
entitlement to an effective date prior to August 28, 1996, 
for service connection for axonal peripheral neuropathy. 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. After 
reviewing the record, the Board finds that VA has met that 
duty.

In June 1998, VA received the Veteran's claim of 
entitlement to an effective date prior to August 28, 1996, 
for service connection for axonal peripheral neuropathy. In 
this regard, there is no issue as to providing an 
appropriate application form or completeness of the 
application for service connection. 

Following its receipt of the Veteran's application, VA 
notified the Veteran of the information and evidence 
necessary to substantiate and complete his claim, including 
the evidence to be provided by the Veteran, and notice of 
the evidence VA would attempt to obtain. 

Following notice to the Veteran, the RO fulfilled its duty 
to assist the Veteran in obtaining identified and available 
evidence needed to substantiate his claim. The RO obtained 
his service treatment and personnel records, as well as 
records reflecting his treatment after service. VA also 
examined the Veteran to determine the nature and etiology 
of any axonal peripheral polyneuropathy found to be 
present. In addition, he was offered an opportunity to 
present pertinent evidence and testimony at a hearing on 
appeal. 

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his 
appeal. There is no evidence of any VA error in notifying 
or assisting the Veteran that could result in prejudice to 
him that could otherwise affect the essential fairness of 
the adjudication. Accordingly, the Board will proceed to 
the merits of the issues of entitlement to an effective 
date prior to August 28, 1996, for service connection for 
axonal peripheral neuropathy.

Analysis

In April 1998, the RO granted entitlement to service 
connection for axonal peripheral polyneuropathy, effective 
August 28, 1996.  The veteran, however, contends that he is 
entitled to an earlier effective date because axonal 
peripheral polyneuropathy was manifested in service by knee 
and ankle pain. Therefore, he maintains that the effective 
date of service connection should revert to the day after 
his discharge from service. At the very least, he contends 
that it should be no later than May 19, 1981, the date his 
treating neurologist L. B., M.D., reported that the 
Veteran's neurologic manifestations had their onset in 
service. 

Having carefully considered the claim in light of the 
record and the applicable law, the Board is of the opinion 
that the preponderance of the evidence is against his claim 
of entitlement to an effective date prior to August 28, 
1996. Accordingly, the appeal will be denied. 

Generally, the effective date of an award of service 
connection shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor. 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2). There is an exception in that the effective 
date of disability compensation will be the day following 
the Veteran's separation from active service, if the claim 
is received within one year after the Veteran's separation 
from service. Otherwise, the effective date will be the 
date of the receipt of the claim, or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(b)(2)(1).

A specific claim in the form prescribed by the VA must be 
filed in order for benefits to be paid to any individual 
under the laws administered by the VA. 38 U.S.C.A. 
§ 5101(a) (West 2002 and Supp. 2008); 38 C.F.R. § 3.151(a) 
(2008). Any communication or action, indicating an intent 
to apply for one or more benefits under the laws 
administered by the VA from a claimant, his duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim. Such informal claim must 
identify the benefit sought. Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution. If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim. 38 C.F.R. § 3.155(a) (2008).

The mere presence of medical evidence, however, does not 
establish an intent on the part of the Veteran to seek 
service connection. The appellant must have asserted the 
claim expressly or impliedly. Brannon v. West, 12 Vet. App. 
32, 35 (1998).

In November 1969, the RO received the veteran's initial 
claim of entitlement to service connection for a neurologic 
disability, claimed as paraplegia.  In decisions dated in 
March 1970, March 1976, May 1977, September 1977, May 1978, 
May 1980, and October 1981, the RO denied entitlement to 
service connection for a neurologic disability, diagnosed 
primarily as transverse myelitis.  The Veteran did not 
perfect a timely appeal with respect to any of those 
decisions, and they are final.  38 U.S.C.A. § 7105 (West 
2002).  On August 28, 1996, the Veteran submitted an 
application to reopen his claim.

When new and material evidence is received after a final 
disallowance, the effective date of service connection will 
be the date of the receipt of the claim, or the date 
entitlement arose, whichever is later. 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(q)(1)(ii). 

In April 1998, the RO found that the Veteran's application 
was supported by new and material evidence to reopen his 
claim.  38 U.S.C.A. § 5108 (West 2002).  After a de novo 
review of the record, the RO granted entitlement to service 
connection for a neurologic disability, diagnosed primarily 
as axonal peripheral polyneuropathy. The RO assigned August 
28, 1996 as the effective date of service connection.  The 
Veteran disagreed with that effective date, alleging that 
the RO's October 1981 denial had been clearly and 
unmistakably erroneous.  He stated that there had been new 
and material evidence at that time which had been 
sufficient to not only reopen his claim but to grant 
service connection. Consequently, he maintained that the 
October 1981 decision should be reversed on the basis of 
clear and unmistakable error and that the effective date 
should be adjusted accordingly.  That claim was denied in 
September 2004 by the Board.

The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
March 2006, the Court affirmed the Board.  The Veteran 
appealed the Court's decision to the United States Court of 
Appeals for the Federal Circuit (Federal Circuit). In 
December 2006, the Federal Circuit dismissed that appeal 
due to a lack of jurisdiction. The Veteran did not appeal 
to the United States Supreme Court.

Despite the foregoing decisions, the Veteran maintains that 
an effective date earlier than August 28, 1996, is 
warranted for axonal peripheral polyneuropathy. He contends 
that not only was that axonal neuropathy first manifested 
in service, but that he was never properly notified of any 
of the denials issued from March 1970 through October 1981.  
Therefore, he concludes that those claims were never 
resolved and remained open. At the very least, he maintains 
that the effective date of service connection should be no 
later than 1981.

The March 1970, March 1976, May 1977, September 1977, May 
1978, May 1980, and October 1981 decisions considered the 
same essential question that the Board addressed in 
September 2004, i.e., was service connection warranted for 
axonal neuropathy, and if so, when.  Hence, these RO 
decisions were subsumed by the Board's September 2004 
decision.  Donovan v. West, 158 F 3d. 1377, 1381 (Fed. Cir. 
1998); and VAOPGRPREC 14-95.In VAOPGCPREC 14-95, 60 Fed. 
Reg. 43,187 (1995).  The Board's September 2004 decision 
directly addressed the issue of entitlement to service 
connection for neurologic disability, ultimately granted as 
axonal peripheral polyneuropathy.  That was the same issue 
that had been before the RO in its decisions from March 
1970 through October 1981. Moreover, the Board's September 
2004 decision was based on a de novo review of the record 
which had included all of the evidence on file at the time 
each of the prior RO decisions were made. Indeed, the 
Board's decision made specific reference to the RO denials 
issued from March 1970 through October 1981. Therefore, 
even if the Veteran had not been properly notified of those 
decisions, as well as his appellate rights, the Veteran 
cannot effectively argue that the service connection issue 
remained unadjudicated. To conclude otherwise would subvert 
the appellate process.

Moreover, it follows that if the decisions dating prior to 
October 1981 were not final, then the Board would not have 
jurisdiction to review that rating decision but rather 
jurisdiction would lie in an earlier rating decision.  
38 U.S.C.A. § 7105.  Thus, in light of the final nature of 
the October 1981 rating decision, the finality of which has 
not been disturbed despite an appeal to the Federal 
Circuit, it follows that the October 1981 rating decision 
in addressing entitlement to service connection  subsumed 
all earlier rating decisions which addressed entitlement to 
service connection.  In turn because the Board addressed 
the October 1981 rating decision in September 2004, it 
follows that all earlier decisions have been subsumed by 
the Board's decision as well. 
 
If the RO decisions issued between March 1970 and October 
1981 were not subsumed in the Board's September 2004 
decision, the Veteran could make application to the RO to 
reverse each of those decisions on the basis of clear and 
unmistakable error. Such a process would, effectively, 
result in placing a final Board decision in the anomalous 
position of being exposed to further review by a lower 
tribunal. There is no law or VA regulation which 
contemplates such a process. Accordingly, the Board 
concludes that the RO's decisions issued from March 1970 
through October 1981 are no longer open or unadjudicated.  
Rather, they were subsumed by the Board's September 2004 
decision. 

The only remaining question, then, is whether the Veteran 
filed an unadjudicated claim the October 1981 decision and 
August 28, 1996 which could provide the basis for an 
earlier effective date. In this case, there is no evidence 
of any communication between October 1981 and August 1996 
which could even be construed as an informal clam for 
service connection for axonal peripheral polyneuropathy. 
Even if the initial manifestations of that disorder had 
occurred earlier, the date of the receipt of the claim 
controls, as it occurred later than the date entitlement 
arose. Thus, there is simply no legal basis for an 
effective date earlier than August 28, 1996, for service 
connection for axonal peripheral polyneuropathy. The law is 
dispositive of the issue; and, therefore, the appeal must 
be denied. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

In arriving at this decision, the Board notes that in June 
2007, the veteran contended that the RO's April 1998 
decision, which is the rating decision at issue, was itself 
clearly and unmistakably erroneous.  Given that the appeal 
addressed in this decision stems from the April 1998 
decision it follows that a claim of clear and unmistakable 
error does not lie in the absence of finality.  38 C.F.R. 
§ 3.105(a) (2008).


ORDER

Entitlement to an effective date prior to August 28, 1996, 
for service connection for axonal peripheral neuropathy is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


